Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Examiner notes that claims 7 and 22-25, previously withdrawn as being drawn to a non-elected species pursuant to election requirement on 12/13/19, are hereby rejoined.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Keith McWha on March 12, 2021.
The application has been amended as follows: 
In claim 1, line 18, after “antibodies”, add –are--.
In claim 1, line 19, delete the second recitation of “of”. 
In claim 1, line 21, replace “an early stage CA-125 ovarian cancer antigen” with –a CA-125 ovarian cancer antigen or Human Epididymis Protein 4 (HE-4)--.
In claim 1, line 31, replace “an early stage ovarian cancer (stage 1A & stage 1B)” with –a stage of ovarian cancer including stage 1A or stage 1B--.
In claim 1, lines 34-37, delete: “specific cancer biomarkers for the antigen such as an early stage CA-125 ovarian cancer antigens”.

In claim 1, line 38, delete “early”.
In claim 7, lines 1-2, replace “nano electrode further includes an intermediate layer of nanoparticles” with –nanoparticles form an intermediate layer--.
In claim 15, line 7, add –wherein—before “an antigen/antibody”.
In claim 15, lines 18-21, replace “for for early stage ovarian cancer antigens, CA-125 and Human Epididymis Protein 4(HE-4) concentrations in pico (1x10-12) and femto (1X10-15) scale level concentrations, an early stage ovarian cancer (stage 1A & 1B)” with –CA-125 or Human Epididymis Protein 4(HE04) in pico (1x10-12) and femto (1X10-15) scale level concentrations, a stage of ovarian cancer including stage 1A or stage 1B--.
In claim 15, line 22, delete “early.
In claim 19, line 2, delete “the”.
Cancel claim 26.

Allowable Subject Matter
Claims 1-3, 7-8, 11-17 and 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance. It was not found in the prior art search a teaching or suggestion for a device comprising: a biochip having a microchannel for sample flow, an interdigitated electrode having thereon antibodies disposed on nanoparticles disposed about a self-assembled monolayer, wherein an antibody-antigen conjugation can be detected while the sample flows in the microchannel.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180128823 (from application 15/811,186, with overlapping inventor(s)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN Y LAM whose telephone number is (571)272-0822.  The examiner can normally be reached on Mon-Thurs 11-9:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached at 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANN Y LAM/Primary Examiner, Art Unit 1641